Case 0:20-cv-61399-RS Document 12 Entered on FLSD Docket 09/18/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-61399-CIV-SMITH

 PAMELA TITUS,

        Plaintiff,
 v.

 ATLAS ACQUISITIONS LLC,

       Defendant.
 _______________________________/

                                   ORDER TO SHOW CAUSE

        This matter came before the Court sua sponte. On July 17, 2020, the Court issued its Order

 Requiring Joint Scheduling Report, Certificates of Interested Parties and Corporate Disclosure

 Statement [DE 4], requiring the parties to file their Joint Scheduling Report, Certificates of

 Interested Parties and Corporate Disclosure Statements by September 15, 2020. A review of the

 record indicates that the parties have not complied. Accordingly, it is

        ORDERED that on or before September 22, 2020, the parties shall file their Joint

 Scheduling Report, Certificates of Interested Parties and Corporate Disclosure Statements or show

 cause why they should not be sanctioned for failing to comply with a Court order. Failure to timely

 respond to this Order may result in dismissal of this case without further notice.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 17th day of September, 2020.




 cc:    Counsel of Record
